Citation Nr: 1436947	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-40 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1999 until his death in August 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims file was subsequently transferred to the Muskogee RO.

In December 2013, and May 2014, the Board remanded this issue for additional development. 

In her appeal form (VA Form 9), received in September 2010, the appellant indicated that she desired a hearing before a Traveling Veterans Law Judge.  In March 2013, she was notified that a hearing was scheduled for April 11, 2013.  However, she failed to appear for her scheduled hearing, and there is no record that a request for another hearing was ever made.  

Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in August 2008; the death certificate, in Part I, lists the immediate cause of death as multiple drug intoxication. 

2.  The Veteran's death was proximately caused by his deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 




CONCLUSIONS OF LAW

1.  The Veteran's death was not incurred in the line of duty because it was the result of his own willful misconduct.  38 U.S.C.A. §§ 105(a), 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1 (m), (n), 3.301 (2013). 

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran's cause of death is related to his service.  She asserts that the Veteran was offered a medical discharge due to posttraumatic stress disorder (PTSD), "[b]ut something changed and he was taken off all medication and was fixing to be deployed again when he overdosed."  See appellant's notice of disagreement, received in June 2010.   

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2013). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.   See 38 C.F.R. § 3.301(c)(3).  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of drugs by the person on whose service benefits are claimed.  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d). 

The VA General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of drugs is precluded for purposes of all VA benefits, in claims filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  

"In line of duty" means an injury, disease, or death incurred during a period of active military service unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).  However, VA regulations do not hold that a service department finding that a veteran's death did not occur in the line of duty is binding on VA.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Ch. 1, Sec. D, ¶17(c).

Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences; mere technical violation of police regulations or ordinances do not per se constitute willful misconduct; and willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n).

A finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In light of the fact that the servicemen died during service, the Board has reviewed this case in great detail, with consideration of the benefit of the doubt doctrine and that fact that he had service in both Iraq and Afghanistan.

The Veteran's personnel file shows that he admitted using marijuana about 50 times in 1998, prior to service.  His personnel records indicate that he was awarded four Good Conduct Medals.  

The Veteran's service treatment reports show the following: in June 2002, he sustained a right shoulder injury after he tripped and fell after drinking six beers.  

In July 2004, he underwent a left lower extremity compartment release, following complaints of bilateral lower extremity numbness.  The operative diagnosis was bilateral lower extremity compartment syndrome.  

Service treatment records indicate that he served in Iraq between August 2003 and March 2004, and in Afghanistan between November 2005 and February 2006.  The Veteran indicated that he was not in direct combat during these periods of service, but that he felt that he was in danger of his life during both tours (a fact which the VA clearly concedes would be the case for any servicemen working in Iraq and in Afghanistan).

Beginning in November 2006, he was noted to have insomnia.  

Reports, dated in July, October, and December of 2006, show that he denied use of alcohol; a September 2006 report shows that he reported "only occasional" use of alcohol.  See also May 2007 report (same).

Beginning in December 2006, he sought treatment for psychiatric symptoms, specifically, anxiety and insomnia.  His assessments were posttraumatic stress disorder (PTSD), anxiety, and post-traumatic insomnia.  He was provided with Xanax, which he stated improved his daytime symptoms, but not his insomnia.  He later reported that his anxiety was well-controlled with Xanax, although he apparently continued to experience some anxiety at times, and insomnia.  

A December 2006 report shows that he complained of financial difficulties involving a situation between himself and his mother.  

A February 2007 report notes participation in the "Desert to Desk" program.  The Veteran was noted to be in a sad, frustrated mood due to ongoing conflict with his wife, with a decision to temporarily separate.  

A July 2007 "pre-deployment health assessment" shows that the Veteran reported taking 200 milligrams of Trazodone a night, and that he had four to six alcoholic beverages a week.  He expressed concern over the ability to refill his prescription for insomnia.  He was noted to not be deployable due to a permanent L3 profile for his bilateral leg disorder.  See also April 2008 pre-deployment health assessment.  

Overall, service treatment reports dated between 2006 and 2007 contain multiple findings that the Veteran denied suicidal ideation, intent, plan and/or past attempts, that he was not considered a danger to himself, and that he was not "high risk/high interest."  There are no psychiatric findings of record dated after June 2007. 

A history of medications (DD Form 2766) indicates that the Veteran was given oxycodone no later than May 2007, and Alprazolam (Xanax), Sertraline, and Trazodone no later than April 2008.  

A pre-deployment health questionnaire, dated in April 2008, indicates a history of psychiatric treatment within the last year, and states, "behavioral health- cleared."  

A pre-deployment health questionnaire, dated in July 2008 indicates a history of psychiatric treatment within the last year, and states, "no current health issues." 

The Veteran died in August 2008 while on active duty service.  His death certificate lists his cause of death as multiple drug intoxication.  An associated autopsy report notes that the Veteran went to sleep in another soldier's barracks room.  When another soldier in the room woke up, she was alarmed by the Veteran's appearance and called emergency services; upon the arrival of medical personnel he was pronounced dead.  The Veteran had prescriptions for Tylenol #3, zolpidem, tramadol, and methocarbamol.  The final diagnosis was multiple drug intoxication, with a positive toxicology screen for morphine, oxycodone, benzoylecgonine ("cocaine metabolite"), and trazodone.  Natural diseases were noted to be cardiomegaly and hepatosplenomegaly.  No ethanol was detected.  There was no evidence of recent injury.  The cause of death was multiple drug intoxication.  The manner of death was "accident."  

The claims file includes a number of documents associated with the service department's line of duty report, summarized as follows: 

A CID (criminal investigation division) report, dated in August 2008, states the following: interviews with the Veteran's unit members disclosed that the Veteran drank heavily on August 8th and 9th and that he told unit members that he was going to buy some pills from another soldier ("Private O") on August 9th.  A soldier drove with the Veteran to meet Pvt. O, and after the Veteran met with him while she stayed in the car, the Veteran returned to the vehicle and told her that he had obtained morphine pills.  Another soldier stated that she and the Veteran went to sleep in a barrack's room about 7 a.m. on August 9th and that she attempted to move him without success about 1 p.m.  Shortly after 1 p.m., Ft. Carson emergency services determined that the Veteran was deceased.  A container of suspected morphine pills was found on his clothing.  None of the interviewed soldiers admitted to seeing the pills, or seeing the Veteran use any pills.  A search of Private O's room resulted in three prescription pill bottles belonging to another individual, and they were identified as containing oxycodone, hydrocodone, and Ibuprofen.  Two pills were found that were later identified as Voltaren.  The medical examiner's preliminary cause and manner of death were undetermined, pending toxicology results.  

A line of duty report, dated in October 2008, indicates that the Veteran's death was not proximately caused by intentional misconduct or neglect, that he was mentally sound, and that his death was in the line of duty, providing evidence against this claim. 

An associated "statement of medical examination and duty status" (DD Form 2173) dated in October 2008, indicates that the Veteran was not under the influence of alcohol or drugs, and that he was mentally sound.  An associated statement from the investigating officer notes that the Veteran had consumed "a considerable amount, approximately three beers an hour, of alcohol," based on interviews with soldiers who were with, or knew, the Veteran between 12 p.m. the day before his death to August to 3 a.m. on the day of his death.  The Veteran's prescriptions, morphine, and cocaine were the cause of his death.  The investigating officer stated, "Although drugs were involved and the direct cause of death, it is not known or witnessed that [the Veteran] knowingly or purposefully ingested the drugs."  The investigation officer concluded that the Veteran's death was in the line of duty.  

A memorandum, title "Request for Legal Opinion," dated in April 2009, shows that a legal opinion was requested on the line of duty determination.  The memorandum notes that the CID report revealed probable cause was established that the Veteran did wrongfully use cocaine and opiates and wrongfully possessed dangerous drugs with intent to distribute.  An opinion was therefore requested on the question of whether the investigation presented sufficient evidence of misconduct to overcome the presumption of "In the Line of Duty-Due to Own Misconduct," and, whether or not a substitute finding of "Not in the Line of Duty - Due to Own Misconduct" was warranted.  

A memorandum, titled "Legal Review of Line of Duty Investigation," dated in early May 2009, by an Assistant Command Judge Advocate (ACJA) states that it is a response to a request for a legal opinion, and that the finding of "in the line of duty" was considered being revised to "not in line of duty - due to own misconduct."  The memorandum states the following: the evidence is overwhelming that the Veteran died of mixing prescription drugs for which he had no prescription, the ACJA concurred that a finding of "not in the line of duty - due to own misconduct" was appropriate and legally sufficient.  It is clear that the Veteran's death was the proximate result of an overdose of morphine combined with oxycodone, cocaine, and trazodone, and that the IO (investigating officer) sought evidence of a prescription for these medications, but found none.  There is substantial evidence that the Veteran used these controlled, prescription drugs voluntarily and without a prescription.  His death from use of prescription drugs meets the standard for "abuse" of drugs.  As such, it is not in the line of duty.  It is due to misconduct.  Combining so many drugs is reckless.  The evidence of the wrongful and abusive nature of the Veteran's use of prescription drugs is substantial and sufficient to refute the presumption that death was in the line of duty.  On the basis of these considerations, a change in finding is legally valid.  

In May 2009, the Chief, Case Management Branch, U.S. Army Human Resources Command, issued a Line of Duty Determination in which it determined that the preponderance of the evidence showed that the Veteran's death was not in the line of duty and was due to his own misconduct.  The report notes that there was substantial evidence of misconduct and willful negligence by the Veteran in connection with his death due to mixed drug intoxication, and that the CID had revealed probable cause was established that the Veteran did wrongfully use cocaine and opiates, and that he wrongfully possessed dangerous drugs with intent to distribute.  

In May 2014, the Board remanded the claim in order to obtain a medical opinion as to whether or not the Veteran had a substance abuse disorder that was caused by his PTSD.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (compensation is not precluded for a substance abuse disability secondary to a service-connected disability).
  
That same month, an opinion was obtained from a VA clinical psychologist, Dr. M.  Dr. M concluded that the Veteran's substance abuse was less likely than not the result of his diagnosed psychiatric disabilities.  He summarized the Veteran's relevant service and medical histories, and concluded: 

Give this information and the time frame of events, the Veteran has a history of substance abuse that pre-dates his diagnosis and treatment of PTSD.  Leading up to the time of his death, the Veteran indicated his symptoms of PTSD had improved to the point that he was considered fit for deployment, and his symptoms were not impairing the Veteran at the time of his death.  Therefore, the Veteran's substance abuse is less likely than not [to be] the result of his psychiatric disability.

It is important for the Appellant to understand that this medical opinion provides highly probative evidence against this claim. 

The Board finds that the claim must be denied.  The August 2008 CID report contains highly probative evidence to show that the Veteran purchased prescription medication from another solider that he thought was morphine.  His body was discovered at 1 p.m. the following day, after he fell asleep about 7 a.m.  The autopsy report lists final diagnosis of multiple drug intoxication, with a positive toxicology screen for morphine, oxycodone, benzoylecgonine ("cocaine metabolite"), and trazodone.  The October 2008 statement from the investigating officer shows that he stated that it is not known or witnessed that the Veteran knowingly or purposefully ingested the drugs," that the Veteran's prescriptions, morphine, and cocaine were the cause of his death, that it is not known or witnessed that the Veteran knowingly or purposefully ingested the drugs, and the Veteran's death was initially determined to be the line of duty.  However, the Board finds that the subsequently-dated service department evidence is more probative of the issue.  For example, the October 2008 findings were issued prior to the availability of finalized medical and legal reports.  See four memorandums ("letters of lateness"), dated between October 2008 and February 2009.  

Furthermore, the investigating officer made no mention of the CID report, whereas the April 2009 Request for Legal Opinion states that the CID report revealed probable cause was established that the Veteran did wrongfully use cocaine and opiates and wrongfully possessed dangerous drugs with intent to distribute.  The May 2009 "Legal Review of Line of Duty Investigation," states the following: "the evidence is overwhelming that the Veteran died of mixing prescription drugs for which he had no prescription."  "It is clear that the Veteran's death was the proximate result of an overdose of morphine combined with oxycodone, cocaine, and trazodone."  The investigating officer sought evidence of a prescription for these medications, but found none.  There is substantial evidence that the Veteran used these controlled, prescription drugs voluntarily and without a prescription.  Combining so many drugs is reckless.  The evidence of the wrongful and abusive nature of the Veteran's use of prescription drugs is substantial and sufficient to refute the presumption that death was in the line of duty.  

Finally, the May 2009 Line of Duty Determination states that the preponderance of the evidence showed that the Veteran's death was not in the line of duty and was due to his own misconduct, that there was substantial evidence of misconduct and willful negligence by the Veteran in connection with his death due to mixed drug intoxication, and that the CID had revealed probable cause was established that the Veteran did wrongfully use cocaine and opiates, and that he wrongfully possessed dangerous drugs with intent to distribute.  

Given the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's death was caused by the intentional use of illegal prescription and non- prescription drugs that were illegally or illicitly obtained for a purpose other than the medically-intended use, to enjoy their intoxicating effects, and that it involved deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  See 38 C.F.R. §§ 3.1(n), 3.301(d).  The Board therefore concludes that the Veteran's use of prescription medications and other drugs, and the subsequent cause of his death, were the result of his own willful misconduct.  Id.  Accordingly, a finding of service connection for the cause of the Veteran's death is precluded, and the claim must be denied.  

This does not end the Board's review of this case:  In reaching this decision, the Board has considered whether the Veteran had a substance abuse disorder due to a psychiatric disorder, to include PTSD, and whether service connection for the cause of death may be warranted on this basis.  In other words, did the Veteran have a psychiatric disability (PTSD or some other problem) caused by his service in Iraq and Afghanistan that lead him to abuse drugs (some form of "self-medication"), causing his death by drug abuse.  The Board has given this issue a great deal of consideration. 

In this regard, the Veteran's service treatment records show that he underwent psychiatric treatment beginning in late 2006, following his return from a tour in Afghanistan.  He was afforded diagnoses of PTSD, post-traumatic insomnia, and anxiety.  The service treatment reports dated between 2006 and 2007 contain no evidence of suicidal ideation, intent, plan and/or past attempts, and note that he was not considered a danger to himself, and that he was not "high risk/high interest."  He appears to have stopped psychiatric treatment in June 2007, over a year prior to his death.  An April 2008 pre-deployment health questionnaire indicates that he had been cleared by behavioral health specialists, and a July 2008 pre-deployment health questionnaire states that he did not have any current health issues, providing highly probative evidence against the claim that he was using drugs to treat an existing psychiatric disability.  

There is simply no evidence that the Veteran had a drug problem due to a psychiatric disability related to service and significant evidence against this claim, as cited above.

The autopsy report states that the Veteran had prescriptions for Tylenol #3, zolpidem, tramadol, and methocarbamol.  The final diagnoses in the autopsy report were multiple drug intoxication, with a positive toxicology screen for morphine, oxycodone, benzoylecgonine ("cocaine metabolite"), and trazodone.  Therefore, none of the medications for which he had a prescription was found in his system upon his death.  Although the Veteran had, at one time, been provided with a prescription for oxycodone, this was over a year prior to his death.  

Finally, and most importantly, the May 2014 VA opinion shows that a VA psychologist determined that the Veteran's substance abuse is less likely than not the result of his psychiatric disability.  Accordingly, service connection for the cause of the Veteran's death is not warranted on this basis.  The best evidence in this case, unfortunately, provides highly probative evidence against this theory of entitlement, notwithstanding his service in both Iraq and Afghanistan.

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran cause of death was related to his service, to include whether he had a substance abuse disorder that caused his death due to a psychiatric disorder, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the service and medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by his service. 

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

It does not appear that the appellant was provided with notice of VA's duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, the Board finds that any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claim.  In this regard, the appellant has been provided a meaningful opportunity to participate effectively in the processing of her claim, as she has been afforded the opportunity to submit additional argument and evidence, which she has done.  She was afforded the opportunity for a hearing in April 2013, however, she failed to report for her hearing.  After the initial denial of her claim, the RO reconsidered the appellant's claim, as evidenced by the Supplemental Statements of the Case, dated in February and June of 2014.  In addition, a review of the appellant's submissions (her notice of disagreement, and her September 2010 letter), indicates an accurate understanding of the issue on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed and remanded on other grounds sub nom, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In June 2014, she submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that she desired to have her claim certified immediately to the Board.  The Board therefore finds that no prejudice to the appellant will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Sanders.

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death.  In Hupp, the Court set forth three requirements for section 5103(a) notice.  However, the Hupp Court stated that where (as here) a veteran was not service-connected for any disabilities during his lifetime, these three requirements do not apply.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service records, and service medical reports, relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's personnel records, and service treatment records, and an etiological opinion has been obtained.  

Finally, in May 2014, the Board remanded this claim.  The Board directed that a medical opinion be obtained as to whether or not the Veteran's substance abuse was caused by his PTSD.  That same month, a medical opinion was obtained that is in conformance with the Board's remand directions.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


